Exhibit 99.9 COMMUNITY STOCK ORDER FORM CommunityStock Order Form Capitol Federal Savings Bank DEADLINE Stock Information Center 700 South Kansas Avenue Topeka, Kansas 66603 877-518-0123 for Stock Order Forms: th day of , 2010 4:00 p.m., Central Time (received not postmarked) IMPORTANT: A properly completed original CommunityStock Order Form must be used to subscribe for common stock. Copies of this form are not required to be accepted. Please read the CommunityStockOrder FormGuidelinesand CommunityStock Order Form Instructions as you complete this form. Minimum number of shares: 25 shares ($250) Maximum number of shares: 5% of offering (7,992,500 shares ($79,925,000) (1) Number of Shares Subscription Price × $10.00 (2) Total Payment Due at maximum of offering range) Maximum number of shares for associates or group: 5% of offering (7,992,500 shares ($79,925,000) at maximum of offering range) See Instructions. $ (3) Employee/Officer/Director Information oCheck here if you are an employee, officer or director of Capitol Federal Savings Bank or a member of such person’s immediate family living in the same household. (4) Method of Payment by Check Total Check Amount $ Enclosed is a check, bank draft or money order payable to Capitol Federal Financial, Inc. in the amount indicated here. • (5) Method of Payment by Withdrawal - The undersigned authorizes withdrawal from the following account(s) at Capitol Federal Savings Bank. There is no early withdrawal penalty for this form of payment. Individual Retirement Accounts maintained at Capitol Federal Savings Bank cannot be used unless special transfer arrangements are made. Bank Use Account Number(s) $ Withdrawal Amount $ • $ • (6) Purchaser Information Community Offering: o a. Check here if you are a community member (Indicate county of residence in #9 below). o b. Check here if you were a stockholder of Capitol Federal Financial on July 2, 2010 and subscribed for shares in our initial offering. (7)Form of Stock Ownership & SS# or Tax ID# SS#/Tax ID# Æ o Individual o Joint Tenants o Tenants in Common o Fiduciary (i.e., trust, estate) o Uniform Transfers to Minors Act (Indicate SS# of Minor only) o Company/Corporation/ Partnership o IRA or other qualified plan (Both Tax ID# & SS# for IRAs) SS#/Tax ID# Æ (8) Stock Registration & Address Name: Name Continued: Mail to- Street: City: State: Zip Code: (9) Telephone Daytime/Evening () — ()— County of Residence: (10) Associates/Acting in Concert - o Check here and complete the reverse side of this form if you or any associates or persons acting in concert with you have submitted other orders for shares or are current owners of existing shares of Capitol Federal Financial. (11) Acknowledgement - To be effective, this Community Stock Order Form must be properly completed and physically received (not postmarked) by Capitol Federal Financial, Inc. no later than 4:00 p.m., Central Time, on , 2010, unless extended; otherwise this Community Stock Order Form will be void. The undersigned agrees that after receipt by Capitol Federal Financial, Inc., this Community Stock Order Form may not be modified, withdrawn or canceled without Capitol Federal Financial, Inc.’s consent and if authorization to withdraw from deposit accounts at Capitol Federal Savings Bank has been given as payment for shares, the amount authorized for withdrawal shall not otherwise be available for withdrawal by the undersigned. Under penalty of perjury, I hereby certify that the Social Security or Tax ID Number and the information provided on this Community Stock Order Form are true, correct and complete and that I am not subject to back-up withholding. It is understood that this Community Stock Order Form will be accepted in accordance with, and subject to, the terms and conditions of the plan of conversion and reorganization of Capitol Federal Savings Bank MHC described in the prospectus dated , 2010. By signing below, I also acknowledge that I have read the Certification Form on the reverse side of this form. Bank Use Signature Date Signature Date Æ Æ Item (10) Associates/Acting in Concert continued: If you checked the box in item #10 on the reverse side of this form, list below all other orders submitted by you or your associates and list the number of shares of Capitol Federal Financial currently owned by you or your associates (as defined below) or by persons acting in concert with you (also defined below). Name(s) listed on other stock order forms Number of shares ordered Name(s) of existing stockholders Number of shares owned Associate - The term “associate” of a particular person means: (1) a corporation or organization other than Capitol Federal Savings Bank MHC, Capitol Federal Financial or Capitol Federal Savings Bank or a majority-owned subsidiary of Capitol Federal Savings Bank MHC, Capitol Federal Financial or Capitol Federal Savings Bank of which a person is a senior officer or partner or is, directly or indirectly, the beneficial owner of 10% or more of any class of equity securities of such corporation or organization; (2) a trust or other estate in which a person has a substantial beneficial interest or as to which a person serves as a trustee or a fiduciary; and (3) any person who is related by blood or marriage to such person and who lives in the same home as such person or who is a director or senior officer of Capitol Federal Savings Bank MHC, Capitol Federal Financial or Capitol Federal Savings Bank or any of their subsidiaries. Acting in concert – The term “acting in concert” means: (1) knowing participation in a joint activity or interdependent conscious parallel action towards a common goal whether or not pursuant to an express agreement or understanding; or (2) a combination or pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement or other arrangement, whether written or otherwise. In general, a person who acts in concert with another party will also be deemed to be acting in concert with any person who is also acting in concert with that other party. We may presume that certain persons are acting in concert based upon various facts, among other things, joint account relationships and the fact that such persons may have filed joint Schedules 13D or 13G with the Securities and Exchange Commission with respect to other companies. CERTIFICATION FORM I ACKNOWLEDGE THAT THIS SECURITY IS NOT A DEPOSIT OR ACCOUNT AND IS NOT FEDERALLY INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, AND IS NOT INSURED OR GUARANTEED BY CAPITOL FEDERAL SAVINGS BANK MHC, CAPITOL FEDERAL FINANCIAL, CAPITOL FEDERAL FINANCIAL, INC., CAPITOL FEDERAL SAVINGS BANK, THE FEDERAL GOVERNMENT OR BY ANY GOVERNMENT AGENCY. THE ENTIRE AMOUNT OF AN INVESTOR’S PRINCIPAL IS SUBJECT TO LOSS. If anyone asserts that this security is federally insured or guaranteed, or is as safe as an insured deposit, I should call the Office of Thrift Supervision, Consumer Response Center at (800) 842-6929. I further certify that, before purchasing the common stock, par value $0.01 per share, of Capitol Federal Financial, Inc. (the “Company”), which will become the holding company for Capitol Federal Savings Bank, I received a prospectus of the Company dated , 2010 relating to such offer of common stock. The prospectus that I received contains disclosure concerning the nature of the common stock being offered by the Company and describes in the “Risk Factors” section beginning on page , the risks involved in the investment in this common stock, including but not limited to the following: Risks Related to Our Business 1. The United States economy remains weak and unemployment levels are high. A prolonged economic downturn, especially one affecting our geographic market area, will adversely affect our business and financial results. 2. The geographic concentration of our loan portfolio and lending activities makes us vulnerable to a downturn in the local economy. 3. If our allowance for loan losses is not sufficient to cover actual loan losses, our earnings could decrease. 4. Changes in interest rates could have an adverse impact on our results of operations and financial condition. 5. Our strategies to modify our interest rate risk profile may be difficult to implement. 6. We may have unanticipated credit risk in our investment and mortgage-backed securities portfolio. 7.
